IN THE SUPREME COURT OF THE STATE OF NEVADA


                  JOHN CHAINYK,                                        No. 82745
                                         Appellant,
                               vs.
                  THE ESTATE OF DONALD EDWIN
                  WEBSTER,
                                                                      FL
                                   Res ondent.                         APR 1 2 2022
                                                                             A. BROWN
                                                                                ME 0

                                                                        DE ITÝCLERK




                                      ORDER DISMISSING APPEAL

                            Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.


                                                          CLERK OF THE SUPREME COURT
                                                          ELIZABETH A. BROWN

                                                          BY:


                 cc:   Hon. Kimberly A. Wanker, District Judge
                       Carolyn Worrell, Settlement Judge
                       Flangas Civil Law Firm, Ltd.
                       Gallian Welker & Beckstrom, LC/Las Vegas
                       Nye County Clerk




 SUPREME COURT
          OF
       NEVADA



CLERK'S ORDER

 t (41 1947                                                                             S-37